DETAILED ACTION
	This Office action is responsive to communication received 05/09/2022 – Amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                          EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Jenny (Reg. No. 59014) on May 12, 2022.
The application has been amended as follows: 
	The following changes have been made in the claims to eliminate an obvious spelling error and to clarify the amendments discussed in the arguments, received with the REMARKS of 05/09/2022.  During the interview with applicant’s attorney on 05/12/2022, it was noted that the intent of the most recent 05/09/2022 amendment was to change the spelling of “MegaPascals” to read --megapascals--; to insert the language --wherein the first material comprises one of an iron alloy, a steel alloy or a titanium alloy; the second material comprises one of an iron alloy, a steel alloy or a titanium alloy; and-- into claim 1, lines 21-23; and to delete the language “the first material comprises one of iron, steel or titanium; the second material comprises one of iron, steel or  titanium; or” from claim 12, lines 2-3.  While the remarks discussed these proposed amendments in detail, the actual claims listing did not present the correct spelling of megapascal, did not provide underlining for the language proposed to be added to claim 1 and did not provide brackets or strikethrough notation for the subject matter to be deleted from claim 12.  
By this examiner’s amendment, the changes discussed above have been properly incorporated into the claims. 
	IN THE CLAIMS:
	Claim 1 has been rewritten in clean format as shown, below.  The version of claim 1 in this examiner’s amendment REPLACES all previous versions of claim 1:

1.  A golf club head comprising:
a crown,
a sole,
a face comprising a face insert;
wherein a crown intersection provides a smooth transition between the face and the crown and refers to a crown radius of the golf club head;
wherein a sole intersection comprises a smooth transitions between the face and the sole and refers to a lead edge radius of the golf club head;
wherein a face portion is limited to the face insert, and comprises only a portion of the face;
the face portion comprising a first material having a first yield strength, the first yield strength being greater than or equal to approximately 1303 megapascals; and
a support body comprising a second material having a second yield strength, the support body being configured to be coupled to the face portion, the second yield strength being greater than or equal to approximately 890 megapascals;
wherein the support body further comprises a face support body comprising a remaining portion of the face;
and wherein the support body completely surrounds a perimeter edge of the face portion;
wherein:
the first material comprises a first alloy;
the second material comprises a second alloy;
wherein the first material comprises one of an iron alloy, a steel alloy or a titanium alloy;
the second material comprises one of an iron alloy, a steel alloy or a titanium alloy;
and
a yield strength ratio of the second yield strength to the first yield strength is greater than or equal to approximately 0.50. 

	Claim 3 – line 3, “megapacals” has been CHANGED to --megapascals--; 
	Claim 4 – line 2, “megapacals” has been CHANGED to --megapascals--; 
	Claim 5 – line 3, “megapacals” has been CHANGED to --megapascals--; 
	Claim 6 – line 3, “megapacals” has been CHANGED to --megapascals--.
	Claim 12 – lines 2 and 3, the language “the first material comprises one of iron, steel or titanium; the second material comprises one of iron, steel or titanium; or” has been DELETED.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-9, 12-14 and 19 are allowable over the prior art references of record in view of the arguments advanced by the applicant’s attorney on scanned page 2, line 18 through scanned page 4, line 9, received with the REMARKS of 05/09/2022.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


        Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711